Exhibit 10.2

THIS INSTRUMENT PREPARED BY:

DEAN M. FREITAG, ESQUIRE

AKERMAN, SENTERFITT

ONE SOUTHEAST THIRD AVENUE, 28TH FLOOR

MIAMI, FLORIDA 33131

MORTGAGE AND SECURITY AGREEMENT

THIS MORTGAGE AND SECURITY AGREEMENT (herein “Mortgage”) made this 7th day of
June, 2006, by and between TAMPA DC, LLC, a Delaware limited liability company
(hereinafter referred to as “Mortgagor”), whose address is 4902 West Waters
Avenue, Tampa, Florida 33634 and COMMERCEBANK, N.A. (hereinafter referred to as
“Mortgagee”), with an address for purposes hereof at 220 Alhambra Circle, 11th
Floor, Coral Gables, Florida 33134;

W I T N E S S E T H:

In consideration of the indebtedness hereinafter referred to, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor does hereby mortgage, grant, bargain, sell, assign
and convey unto the Mortgagee, with the power of sale and right of entry and
possession, all of the Mortgagor’s estate, right, title and interest in, to and
under, and grants to the Mortgagee a security interest in, all of the following
described property (hereinafter referred to collectively as the “Mortgaged
Property”) now owned or held or hereafter acquired by the Mortgagor:

(i) All of the land (herein the “Land”) located in the County of Hillsborough,
State of Florida, more particularly described in Exhibit “A” annexed hereto and
incorporated herein by this reference, including all of the rights, privileges
and appurtenances thereunto belonging, and all of the estate, right, title and
interest of the Mortgagor therein or thereto, either in law or in equity, now or
hereafter acquired, and in and to all streets, roads and public places, opened
or proposed, in front of or adjoining the said Land, and all easements and
rights-of-way, public or private, now or hereafter used in connection with the
Land (collectively the “Realty”);

(ii) All buildings, structures and improvements of every nature whatsoever now
or hereafter situated on the Land. All fixtures, machinery and equipment, now or
hereafter owned by Mortgagor and located in or on, or attached to the Realty,
buildings, structures or other improvements, in each case which are used or
intended to be used in connection with the operation, use or construction of the
Realty, buildings, structures or other improvements (but not

 

1



--------------------------------------------------------------------------------

the operation of any tenant’s business conducted on the Realty), including all
extensions, additions, improvements, betterments, renewals, substitutions, and
replacements to any of the foregoing and all of the right, title and interest of
Mortgagor in and to any such fixtures, machinery and equipment together with the
benefit of any deposits or payments now or hereafter made on such fixtures,
machinery and equipment by Mortgagor or on its behalf (the “Improvements”);

(iii) All leases and other agreements, (including, without limitation, insurance
contracts) pertaining to the ownership, occupancy, use, possession or enjoyment
of all or any part of the Mortgaged Property, now or hereafter entered into, and
any modification, renewal or extension thereof, and all guaranties of the
lessees’, tenants’ or occupants’ obligations thereunder, including, without
limitation, deposits of cash or securities (collectively the “Leases”), and all
of the rents, royalties, issues, profits, revenue, income, unearned insurance
premiums and other benefits hereafter accruing under any Lease or otherwise
arising from the ownership, occupancy, use, possession or enjoyment of all or
any part of the Mortgaged Property (collectively the “Rents and Profits”);

(iv) All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards; and

(v) All of Mortgagor’s rights further to encumber said Property for debt.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, forever, for the purpose of securing unto the Mortgagee:

(a) The payment of the principal sum of Fifteen Million and No/100 Dollars
($15,000,000.00) and interest thereon, as provided in a certain promissory note
made by Mortgagor (sometimes hereinafter referred to as “Maker”) to the
Mortgagee of even date herewith, and any modification, renewal or extension
thereof; and the payment of the principal sum, with interest thereon, of any
Future Advances made by Mortgagee pursuant to the provisions of Paragraph 27
hereof;

(b) The performance and observance of, and compliance with, each and every
obligation, covenant, warranty, agreement, term, provision and condition
contained in the Note and this Mortgage and in all other documents executed
and/or delivered by the Mortgagor and/or others to the Mortgagee having
reference to or arising in connection with the Note or this Mortgage; and

(c) The payment of all other sums incurred or advanced by the Mortgagee or
otherwise becoming due and payable under the provisions of the Note, this
Mortgage or any Loan Document (as hereafter defined), and interest thereon.

THIS IS A FIRST MORTGAGE GIVEN TO SECURE ANY PRESENT AND FUTURE OBLIGATIONS OF
THE MORTGAGOR.

2



--------------------------------------------------------------------------------

Mortgagor further covenants and agrees with Mortgagee as follows:

1. Wherever used in this Mortgage, unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, the word
“Mortgagor” shall mean “Mortgagor and/or any subsequent owner or owners of the
Mortgaged Property”; the word “Mortgagee” shall mean “Mortgagee or any
subsequent holder or holders of this Mortgage”; the word “Note” shall mean “note
or notes of even date herewith secured by this Mortgage, and any additional
notes hereafter to be issued and secured by this Mortgage pursuant to the future
advance provisions hereof and any renewal or modification of any of the
foregoing”; the word “Maker” shall mean “the Maker named above and any other
maker of any Note secured hereby”; the word “Obligor” shall mean “the Maker if
other than Mortgagor, any guarantor of indebtedness secured hereby and any other
person directly or indirectly liable to Mortgagee for any indebtedness secured
hereby”; the word “person” shall mean “an individual, corporation, partnership,
limited liability company, unincorporated association, joint stock corporation
and/or joint venture”; the word “Loan Documents” shall mean “the Note, this
Mortgage, and all other documents executed and/or delivered by the Mortgagor,
the Maker, any Obligor or any other person to the Mortgagee having reference to
or arising in connection with the Note or this Mortgage”; and pronouns of any
gender shall include the other gender, and either the singular or plural shall
include the other. If the Mortgagor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several.

2. Mortgagor covenants and warrants that Mortgagor is seized of an indefeasible
estate in fee simple in the Mortgaged Property, has good and absolute title to
all existing personal property hereby mortgaged or made subject to the security
interest hereby created and has good right, full power and lawful authority to
convey, mortgage and encumber the same as provided herein: that the Mortgaged
Property is and shall be kept free and clear of all liens, security interests,
charges and encumbrances whatsoever, except for the lien for property taxes not
yet due and payable and those encumbrances, if any, described in a schedule of
exceptions to coverage in any title policy insuring Mortgagee’s interest in the
Mortgaged Property. Mortgagor fully warrants the title to the Mortgaged Property
and every part thereof, and will forever defend the same against the claims of
all persons whomsoever.

3. Mortgagor shall perform, observe and comply with all provisions hereof, of
the Note and of all Loan Documents, and will promptly pay to Mortgagee the
principal with interest thereon and all other sums required to be paid by
Mortgagor under the Note and pursuant to the provisions of this Mortgage and of
all Loan Documents when payment shall become due, all without deduction or
credit for taxes or other similar charges paid or payable by Mortgagor.

4. Mortgagor shall pay promptly, prior to delinquency, and shall promptly
deliver to Mortgagee receipts for the payment of, all taxes, assessments, rates,
dues, charges, fees, levies, fines, impositions, liens for unpaid withholding
taxes, liabilities, obligations and encumbrances of every kind whatsoever now or
hereafter imposed, levied or assessed upon or against the Mortgaged Property or
any part thereof, or upon or against this Mortgage or the indebtedness or other
sums secured hereby, or upon or against the interest of Mortgagee in the
Mortgaged Property, as well as all income taxes, assessments and other
governmental charges levied and imposed by the United States of America or any
state, county, municipality, or other taxing

 

3



--------------------------------------------------------------------------------

authority upon or against Mortgagor or in respect of the Mortgaged Property or
any part thereof, and any charge which, if unpaid, would become a lien or charge
upon the Mortgaged Property prior to or equal to the lien of this Mortgage
before they become delinquent and before any interest attaches or any penalty is
incurred. Notwithstanding the foregoing, Mortgagor shall have the right to
contest, at its own expense, by appropriate legal proceedings conducted in good
faith and with due diligence, the amount or validity of such taxes, assessments,
or other governmental charges, provided that: (a) Mortgagor has established on
its books or by deposit of cash with Mortgagee, at the option of Mortgagee, a
reserve for the payment thereof in such amount as Mortgagee may require; and
(b) such contest operates to prevent collection, stay any proceedings which may
be instituted to enforce payment of such item, and prevent a sale of the
Mortgaged Property to pay such item. If at any time the State of Florida shall
determine that documentary stamps need to be affixed to the Note or hereto, or
that intangible taxes should thereafter be affixed or paid, the Mortgagor shall
pay for the same, together with any interest or penalties imposed in connection
with such determination and the amount of money needed to pay for such stamps or
taxes and penalties shall, until such stamps are purchased and affixed and such
taxes and penalties are paid by Mortgagor, be a portion of the indebtedness
secured by this Mortgage and bear interest from the date of such determination
at the Default Rate (defined in Paragraph 35 hereof).

5. Mortgagor shall, at its sole expense, obtain for, deliver to and maintain for
the benefit of Mortgagee, during the life of this Mortgage, insurance polices
for 100% full replacement value and otherwise in such amounts as Mortgagee may
determine to be customary for similar properties, insuring the Mortgaged
Property against fire, extended coverage, flood (if the Mortgaged Property is or
will be located in a flood hazard zone) and such other insurable hazards,
casualties and contingencies as Mortgagee may determine to be customary for
similar properties require, and shall pay promptly, when due, any premiums on
such insurance policies and on any renewals thereof. The form of such policies
and the companies issuing them shall be subject to the Mortgagee’s approval not
to be unreasonably withheld or delayed. All such policies and renewals thereof
shall be held by Mortgagee, and shall contain a non-contributory mortgagee
endorsement making losses payable to Mortgagee. The coverage under such policies
shall be limited to the Improvements now or hereafter located on the Mortgaged
Property. At least five (5) days prior to the expiration date of all policies,
renewals thereof satisfactory to Mortgagee shall be delivered to Mortgagee.
Mortgagor shall deliver to Mortgagee receipts evidencing the payment of all
premiums on such insurance policies and renewals. Delivery of the insurance
policies and renewals thereof shall constitute an assignment to Mortgagee, as
further security, of all unearned premiums. In the event of loss, Mortgagor will
give immediate written notice to Mortgagee and Mortgagee may make proof of loss
if not made promptly by Mortgagor. In the event of the foreclosure of this
Mortgage or any other transfer of title to the Mortgaged Property in
extinguishment of the indebtedness and other sums secured hereby, all right,
title and interest of Mortgagor in and to all insurance policies and renewals
thereof then in force shall pass to the purchaser or grantee.

Mortgagor hereby assigns to Mortgagee all proceeds from any such insurance
policies, and Mortgagee is hereby authorized and empowered, at its option
following the occurrence of an Event of Default, to adjust or compromise any
loss under any such insurance policies, on the Mortgaged Property, and to
collect and receive the proceeds from any such policy or policies.

 

4



--------------------------------------------------------------------------------

Each insurance company is hereby authorized and directed to make payment for all
such losses directly to Mortgagee alone, and not to Mortgagor and Mortgagee
jointly. After deducting from such insurance proceeds any expenses incurred by
Mortgagee in the collection or handling of such funds, Mortgagee may apply the
net proceeds, at its option, either toward restoring the Improvements or as a
credit on any portion of the indebtedness and other sums secured hereby, whether
then matured or to mature in the future, or, at the option of Mortgagee, such
sums, either wholly or in part, may be paid over to Mortgagor to be used to
repair such improvements or to build new Improvements in their place or for any
other purpose or object satisfactory to Mortgagee, without affecting the lien of
this Mortgage for the full amount secured hereby before such payment took place;
provided, however, that Mortgagee shall not unreasonably withhold its consent to
use of such sums for restoration if no Event of Default has occurred and
Mortgagor has satisfactorily evidenced its ability to (1) complete such
restoration within eighteen (18) months, and (2) continue performance of its
obligations secured by this Mortgage. Mortgagee shall not be responsible for any
failure to collect any insurance proceeds due under the terms of any policy
regardless of the cause of such failure.

Mortgagor shall, at its sole expense, obtain for, deliver to and maintain for
the benefit of Mortgagee, during the life of this Mortgage, liability insurance
policies relating to the Mortgaged Property, in such amounts, with such
companies and in such form as may be reasonably required by Mortgagee. Mortgagee
may require such policies to contain an endorsement, in form reasonably
satisfactory to Mortgagee, naming Mortgagee as an additional insured thereunder.
Mortgagor shall pay promptly, when due, any premiums on such insurance policies
and renewals thereof.

6. Mortgagee may, at its option following the occurrence of an Event of Default,
require Mortgagor to deposit with Mortgagee on the first (1st) day of each
month, in addition to making any required payments of principal and interest,
until the Note is fully paid, an amount equal to one-twelfth (1/12th) of the
yearly taxes, assessments and other similar charges against the Mortgaged
Property or any part thereof as estimated by Mortgagee to be sufficient to
enable Mortgagee to pay the same at least thirty (30) days before they become
due, and one-twelfth (1/12th) of the yearly premium for all insurance required
to be maintained by Mortgagor hereunder. Such deposits shall not be, nor be
deemed to be, trust funds, but may be commingled with the general funds of
Mortgagee, and no interest shall be payable in respect thereof. Upon demand by
Mortgagee, Mortgagor shall deliver to Mortgagee such additional monies as are
required to make up any deficiencies in the amounts necessary to enable
Mortgagee to pay such taxes, assessments, similar charges and insurance
premiums. In the event of a default under any of the terms, covenants and
conditions in the Note, this Mortgage or any other Loan Document (which
continues beyond all applicable notice and cure periods) to be kept, performed
or observed by Mortgagor, Mortgagee may apply to the reduction of the sums
secured hereby, in such manner as Mortgagee shall determine, any amount under
this Paragraph 6 remaining to Mortgagor’s credit. The amount of existing credit
hereunder at the time of any transfer of the title to the Mortgaged Property,
shall, without any specific assignment thereof, inure to the benefit of the
successor owner of the Mortgaged Property. Upon payment in full of the secured
indebtedness, the amount of any unused credit shall be paid over to the owner of
record as of the date of such full payment.

 

5



--------------------------------------------------------------------------------

7. Notwithstanding any taking by eminent domain, alteration of the grade of any
street or other injury to or decrease in value of the Mortgaged Property by any
public or quasi-public authority or corporation, the Mortgagor shall continue to
make the regular payments of principal and/or interest as required by the Note
and any other evidence of indebtedness secured hereby until the loan secured
hereby is paid in full. Such award or payment shall first be applied toward
Mortgagee’s reasonable expenses and attorneys’ fees in obtaining the award, and
then Mortgagee may, at the option of the Mortgagee in Mortgagee’s sole
discretion, either retain and apply the remaining amounts toward payment of any
moneys secured by this Mortgage, or, after the payment of Mortgagee’s expenses
and attorneys’ fees in obtaining the award, pay over, wholly or in part, any
remaining award to the Mortgagor for the purpose of altering, restoring or
rebuilding any part of the Mortgaged Property, which may have been altered,
damaged or destroyed as a result of any such taking, alteration of grade, or
other injury to the Mortgaged Property, or for any other purpose or object
satisfactory to the Mortgagee; provided, however, that Mortgagee shall not
unreasonably withhold its consent to use of such sums for restoration if no
Event of Default has occurred and Mortgagor has satisfactorily evidenced its
ability to (1) complete such restoration within eighteen (18) months, and
(2) continue performance of its obligations secured by this Mortgage. Nothing
herein contained shall waive the right of the Mortgagee to demand payment in
full of all obligations hereby secured pursuant to Paragraph 19 hereof upon the
occurrence of such taking.

8. Mortgagor shall preserve and maintain the Mortgaged Property in good
condition and repair. Mortgagor shall not erect any building, structure or other
improvement and shall not remove, demolish, materially alter or change the use
of any building, structure or other improvement presently or hereafter on the
Land without the prior written consent of Mortgagee, such approval not to be
unreasonably withheld or delayed. Mortgagor shall not permit, commit or suffer
any waste, impairment or deterioration of the Mortgaged Property or of any part
thereof, other than ordinary wear and tear and will not take any action which
will increase the risk of fire or other hazard to the Mortgaged Property or to
any part thereof. Except as otherwise provided in this Mortgage, no material
fixture, or other part of the Mortgaged Property shall be removed, demolished or
altered, without the prior written consent of Mortgagee, other than items which
may become worn out, undesirable or obsolete, provided that they are replaced
immediately with similar items of at least equal value which shall, without
further action, become subject to the lien of this Mortgage. Mortgagor will
promptly repair, restore, replace or rebuild any part of the Mortgaged Property
now or hereafter subject to the lien of this Mortgage which may be damaged or
destroyed by any casualty whatsoever or which may be affected by any proceeding
of the character referred to in Paragraph 7. Mortgagee may enter upon and
inspect the Mortgaged Property at any reasonable time upon reasonable notice
during the life of this Mortgage.

9. Mortgagor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority affecting the Mortgaged
Property or any part thereof or its use and occupancy, including, without
limitation, all applicable zoning requirements, subject to the right, upon
providing Mortgagee with satisfactory security, to diligently contest the same
in good faith.

 

6



--------------------------------------------------------------------------------

10. Mortgagor shall not sell, convey, transfer, lease or further encumber any
legal or equitable interest in all or any part of the Mortgaged Property,
without the prior written consent of Mortgagee, which can be withheld by
Mortgagee in its sole discretion (except with respect to subordinate leases or
ownership transfers to Mortgagor’s parent or such parent’s wholly-owned
subsidiaries, as to which such consent shall not be unreasonably withheld), and
any such sale, conveyance, transfer, lease or encumbrances made without
Mortgagee’s prior written consent shall be voidable at Mortgagee’s option. For
purposes of this Paragraph, sale of a majority of the stock of Mortgagor (if
Mortgagor is a corporation) or of any corporate partner of Mortgagor (if
Mortgagor is a partnership), or any change in the general partners of Mortgagor
(if Mortgagor is a partnership), or any change in the managers, managing members
or members of Mortgagor (if Mortgagor is a limited liability company) or a
change in the beneficial ownership of Mortgagor (which does not refer to the
equity ownership of Mortgagor’s parent), or a material change in the management
of Mortgagor, shall be considered a conveyance of the Mortgaged Property. If any
person should obtain any interest in all or any part of the Mortgaged Property
pursuant to the execution or enforcement of any lien, security interest or other
right, whether superior, equal or subordinate to this Mortgage or the lien
hereof, such event shall be deemed to be a transfer by Mortgagor.

11. Mortgagor shall notify Mortgagee promptly of the occurrence of any of the
following: (a) fire or other casualty (including flooding) causing damage to the
Mortgaged property; (b) receipt of any material notice from any governmental
authority relating to the structure, use or occupancy of the Mortgaged Property;
(c) receipt of any notice of alleged default from any tenant under any lease of
the Mortgaged Property; (d) substantial change in the occupancy of the Mortgaged
Property; (e) receipt of any notice of alleged default from the holder of any
lien or security interest in the Mortgaged Property; or (f) commencement of any
litigation affecting the Mortgaged Property.

12. Mortgagor shall pay or reimburse Mortgagee for all costs, charges and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements and costs, incurred or paid by Mortgagee in any threatened,
pending or completed action, proceeding or dispute in which Mortgagee is or
might be made a party or appears as a party plaintiff or party defendant and
which affects or might affect the Note, this Mortgage or any other instrument
securing the Note, or the Mortgaged Property or any part thereof, or the
interests of Mortgagor or Mortgagee therein, including, but not limited to, the
foreclosure of this Mortgage, condemnation involving all or part of the
Mortgaged Property or any action to protect the security hereof, including all
appellate proceedings in connection with or arising out of any of the foregoing.
All costs, charges and expenses so incurred or paid by Mortgagee shall become
due and payable immediately, whether or not there be notice, demand, attempt to
collect or suit pending. The amounts so incurred or paid by Mortgagee, together
with interest thereon at the Default Rate (defined in Paragraph 35 hereof) from
the date incurred until paid by Mortgagor, shall be added to the indebtedness
secured by the lien of this Mortgage.

13. If Mortgagor defaults in the payment of any tax, assessment, encumbrance or
other imposition for ten (10) days after notice from Mortgagee, in its
obligation to furnish insurance hereunder or in the performance or observance of
any other covenant, condition or term in this Mortgage or in any other Loan
Document, which continues beyond all applicable

 

7



--------------------------------------------------------------------------------

notice and cure periods, Mortgagee may, at its option, perform or observe the
same, and all payments made (whether such payments are regular or accelerated
payments) and costs and expense incurred or paid by Mortgagee in connection
therewith shall become due and payable immediately, whether or not there be
notice or demand. The amounts so incurred or paid by Mortgagee, together with
interest thereon at the Default Rate (defined in Paragraph 35 hereof) from the
date incurred until paid by Mortgagor, shall be added to the indebtedness
secured by the lien of this Mortgage. Nothing contained herein shall be
construed as requiring Mortgagee to advance or expend monies for any purposes
mentioned in this Paragraph, or for any other purpose. Mortgagee is hereby
empowered to enter and to authorize others to enter upon the Mortgaged Property
or any part thereof for the purpose of performing or observing any such
defaulted covenant, condition or terms, without thereby becoming liable to
Mortgagor or any person in possession holding under Mortgagor.

14. Mortgagor shall keep and maintain at all times complete, true and accurate
books of account and records reflecting the results of the operation of the
Mortgaged Property. Mortgagor shall furnish to Mortgagee (a) simultaneously with
their timely delivery to Wachovia Bank, National Association (“Wachovia”), or
any successor or replacement lender thereto, all financial statements and
reports which are required pursuant to the terms of that certain Loan and
Security Agreement dated October 1, 2002, by and among Wachovia, as agent, the
lenders which are parties thereto, Mortgagor, its parent and various affiliates
thereof, as currently or hereafter modified, amended, restated or superseded
(the “Working Capital Loan Agreement”), and (b) simultaneously with their filing
with the Securities and Exchange Commission or any similar or successor
regulatory agencies, copies of all reports, including, without limitation, forms
10-K and 10-Q.

15. Mortgagor, within ten (10) days after written request from Mortgagee, shall
furnish a written statement, duly acknowledged, setting forth the unpaid
principal of, and interest accrued on, the Note, and any other unpaid sums
secured hereby, and whether or not any offsets or defenses exist against such
principal and interest or other sums.

16. In addition to the lien on and security interest in the Realty and
Improvements created hereby, this Mortgage shall, to the extent applicable,
constitute a security agreement with respect to all Mortgaged Property
consisting of personal property encumbered hereby; and the Mortgagor hereby
agrees to execute and deliver, on demand, and hereby irrevocably authorizes and
appoints the Mortgagee the attorney-in-fact of the Mortgagor, jointly or
severally, to execute, in the name of the Mortgagor, deliver and, if
appropriate, to file with the appropriate filing officer, or office such
security agreements, financing statements, amendments to financing statements
and comparable instruments as the Mortgagee may require in order to impose,
perfect or more effectively evidence the lien or security interest hereby
created. In addition to any other rights and remedies provided herein or by law,
the Mortgagee shall be entitled to pursue any and all remedies of a secured
party under the Uniform Commercial Code and other applicable statutes of the
place or places where the Mortgaged Property is located, it being hereby agreed
that seven (7) days’ notice as to the time and place of any sale shall be
reasonable. No inference shall be drawn from the inclusion of any of the
Mortgaged Property in a Financing Statement filed with the Florida Secured
Transaction Registry that such property is considered by Mortgagee to be
personalty as opposed to realty, Mortgagor agrees that in the event of
uncertainty as to whether any portion of the Mortgaged Property is personalty or
realty, the presumption shall be that such item is realty.

 

8



--------------------------------------------------------------------------------

17. At any time and from time to time, upon Mortgagee’s request, Mortgagor shall
make, execute and deliver, or cause to be made, executed and delivered, to
Mortgagee and, where appropriate, shall cause to be recorded or filed, and from
time to time thereafter to be re-recorded or refiled, at such time and in such
offices and places as shall be deemed desirable by Mortgagee, any and all such
further mortgages, instruments or further assurance, certificates and other
documents as Mortgagee determines to be necessary in order to effectuate,
complete, perfect, or to continue and preserve, the obligations of Mortgagor or
Maker under the Note and this Mortgage, and the lien of this Mortgage as a first
and prior lien upon all of the Mortgaged Property, whether now owned or
hereafter acquired by Mortgagor. Upon any failure by Mortgagor to do so,
Mortgagee may make, execute, record, file, re-record or refile any and all such
mortgages, instruments, certificates and documents for and in the name of
Mortgagor, and Mortgagor hereby irrevocably appoints Mortgagee the agent and
attorney-in-fact of Mortgagor to do so.

18. This Mortgage constitutes an absolute and present assignment of the Leases
and of the Rents and Profits and shall be fully operative without any further
action on the part of either party. Mortgagee shall be entitled, at its option,
upon the occurrence of a default hereunder, which continues beyond all
applicable notice and cure periods, to all Rents and Profits; provided, however,
that, so long as no default has occurred hereunder, which continues beyond all
applicable notice and cure periods, the Mortgagor is hereby given permission to
collect, receive, take, use, and enjoy all such Rents and Profits as these come
due and payable, but not in advance thereof. Upon any such default hereunder,
which continues beyond all applicable notice and cure periods, the permission
hereby given to Mortgagor to collect such Rents and Profits shall terminate and
such permission shall not be reinstated upon a cure of the default without the
Mortgagee’s specific written consent. Mortgagee may exercise the rights herein
granted upon notifying the tenants, purchasers or other obligors (the “Lessees”)
in connection with the foregoing of the right of the Mortgagee to receive such
Rents and Profits, and shall instruct such Lessees to pay the same directly to
Mortgagee without any consent from the Mortgagor being required, a copy of this
instrument and a statement by the Mortgagee that the Mortgage is in default
being sufficient notice to such Lessees of Mortgagee’s rights to collect the
same. Neither the exercise of any right under this Paragraph 18 by Mortgagee,
nor the application of any such Rents and Profits to the indebtedness and other
sums secured hereby, shall cure or waive any default or notice of default or
invalidate any act pursuant hereto, but the rights herein granted shall be
cumulative of all other rights and remedies.

Mortgagor covenants and agrees that it shall: (a) observe and perform all of its
obligations with respect to the Leases, including, without limitation, its
obligations as lessor under any lease, as seller under any purchase and sale
contract and any other obligations which it may have under any other contract or
instrument pursuant to which it is entitled to receive Rents and Profits, and
shall not do or permit to be done anything to impair Mortgagor’s right to
receive the same; (b) enforce or secure the performance of, at its sole cost and
expense, every material obligation of all such Lessees to Mortgagor; (c) not
collect any of the Rents and Profits herein assigned more than one month in
advance of the time when the same become due under the

 

9



--------------------------------------------------------------------------------

terms thereof; (d) not waive or release any Lessee from its material obligations
under any Lease or other instrument evidencing same; and (e) not execute any
other assignment thereof or materially alter, modify or change the terms of any
such obligation or cancel, terminate, or accept the surrender of the same,
without the prior written consent of the Mortgagee, such consent not to be
unreasonably withheld or delayed.

Should Mortgagor fail to make any payment or perform any obligation required
pursuant to this Paragraph 18, Mortgagee may elect to make such payment or
perform such obligation, in which event Mortgagor agrees to pay, immediately
upon demand, all sums expended by Mortgagee in making such payment or performing
such obligation, together with interest in an amount equal to the Default Rate
(defined in Paragraph 35 hereof) from the date that such expense is incurred by
the Mortgagee to the date of payment to the Mortgagee. Any amount so expended by
the Mortgagee, together with interest thereon as herein provided, shall
constitute part of the indebtedness secured hereby.

Notwithstanding the foregoing, the Mortgagee shall not be obligated to perform
or discharge, nor does it hereby undertake to perform or discharge, any
obligation, duty or liability under any Lease, contract or other instrument, and
Mortgagor shall and does hereby agree to indemnify Mortgagee for and to hold
Mortgagee harmless of and from any and all liability, loss or damage which it
may or might incur under any of said Leases, contracts, or other instruments by
reason of this assignment, and of and from any claims and demands whatsoever
which may be asserted against Mortgagee by reason of any alleged obligations or
undertaking on its part to be performed or discharged pursuant to any of the
terms, covenants or agreements contained herein, but excluding any liability
resulting from the gross negligence or willful misconduct of Mortgagee or
arising from events or conduct occurring after neither Mortgagor nor any of its
affiliates has control or possession of the Mortgaged Property. Any such
liability, loss or damage, including costs, expenses and reasonable attorneys’
fees incurred in defending against any such claim, shall constitute part of the
indebtedness secured hereby, and Mortgagor shall reimburse Mortgagee therefor
immediately upon demand, together with interest thereon, at the Default Rate
(defined in paragraph 35 hereof), from the date that such expense is incurred by
the Mortgagee to the date of payment to the Mortgagee.

19. Mortgagee shall have the unconditional right, at its option, to require
payment in full of all indebtedness secured hereby and to declare all such
indebtedness immediately due and payable: (a) after default in the payment when
due of any installment of principal and/or of interest under the Note; or
(b) after default in the payment of any tax, water rate or assessment for thirty
(30) days after the same becomes due; or (c) after default for ten (10) days
after notice and demand either in assigning and delivering the policies of
insurance hereinbefore described or referred to or in reimbursing the Mortgagee
for premiums paid to obtain such insurance as herein provided; or (d) after
default for ten (10) days after request in furnishing a statement of the amount
due secured by this Mortgage and whether any offsets or defenses exist to the
payment of all indebtedness secured hereby; or (e) after default for thirty
(30) days after notice and demand in the payment of any installment of any
assessment for local improvements which may now or hereafter affect the
Mortgaged Property and may be or become payable in installments; or (f) after
default for ten (10) days after notice and demand in the repayment of any sum
advanced by Mortgagee to protect the security hereof; or (g) upon the actual or
threatened waste,

 

10



--------------------------------------------------------------------------------

removal or demolition of, or material alteration to or enlargement of, any
building or other Improvement on the Mortgaged Property or upon the commencement
of unpermitted construction of any new buildings(s) on any part of the Mortgaged
Property without Mortgagee’s prior written consent; or (h) upon default in
keeping in force the insurance required by Paragraph 5 above; or (i) upon the
entry by any court of last resort of a decision that an undertaking by Mortgagor
as herein provided to pay taxes, assessments, levies, liabilities, obligations
and encumbrances is legally inoperative or cannot be enforced; or (j) after
default for thirty (30) days after notice and demand in the removal of any
Federal tax lien on the Mortgaged Property; or (k) after default for thirty
(30) days after notice and demand in the observance or performance of any other
covenant(s) or agreement(s) of the Mortgagor hereunder or of Mortgagor or any
Obligor under any of the other Loan Documents, except that, if such default
cannot reasonably be cured within thirty (30) days, such cure period shall be
extended up to an additional thirty (30) days provided that efforts to cure
shall be diligently pursued during such extended period; or (l) upon the
election by the Mortgagee to accelerate the maturity of said principal sum
pursuant to the provisions of any other instrument which may be held by the
Mortgagee as additional security for the Note; or (m) upon the passage of any
law changing in any way or respect the laws now in force for the taxation of
mortgages or debts secured thereby for any purpose, or the manner of collection
of any such taxes, so as to affect adversely this Mortgage or the indebtedness
or other sums secured hereby; or (n) after failure to comply, within fifteen
(15) days, with a requirement or order or notice of violation of a law or
ordinance issued by any political subdivision or governmental department
claiming jurisdiction over the Mortgaged Property or any operation conducted on
the Mortgaged Property, or, in the case of a noncompliance which cannot be cured
or complied with within said period, then upon the failure of Mortgagor to
commence to comply with said orders or notices within said period or thereafter
diligently pursue such cure to completion, provided, however, that Mortgagor may
diligently and in good faith contest same by appropriate proceedings which shall
operate to prevent any enforcement or other occurrence having a material adverse
effect upon the Mortgagor, the Mortgaged Property or this Mortgage; or
(o) thirty (30) days following the filing, in any court of competent
jurisdiction, by the United States of America, or any instrumentality thereof,
of any notice of intention to acquire, under the power of eminent domain, the
Mortgaged Property, or any material part thereof, or upon the recording by the
State of Florida, or any instrumentality thereof, of a notice of taking of the
Mortgaged Property or any part thereof; or (p) upon the issuance of any order by
the State of Florida, or any instrumentality thereof, any administrative board
thereof or any department thereof, declaring unlawful or suspending the current
operation of the Mortgaged Property, which order is not dismissed or otherwise
set aside within fifteen (15) days following the date of its issuance; or
(q) upon the filing by or against the Mortgagor or any Obligor of any petition
or application for relief, extension, moratorium or reorganization under any
bankruptcy, insolvency or debtor’s relief law or law whereunder the Mortgagor or
any Obligor is making an assignment for the benefit of creditors, or entering
into any arrangement with creditors or becomes a party to any receivership
proceeding, which is not dismissed within thirty (30) days of filing in the case
of matters filed against Mortgagor or any Obligor, or upon the admission, in
writing, by the Mortgagor or any Obligor of its inability to pay its debts as
they mature; or (r) after default has been declared (following expiration of any
applicable cure period) under any other agreement to which Mortgagee is a party
with Mortgagor and/or under Mortgagee’s letter of credit facility in favor of
Mortgagor’s affiliate(s), until such default has been cured with the written
consent of Mortgagee, or after default has been declared (following

 

11



--------------------------------------------------------------------------------

expiration of any applicable cure period) under the Working Capital Loan
Agreement until such default has been cured with the written consent of Wachovia
or any successor or replacement lender thereto; or (s) upon the transfer, sale,
pledge, hypothecation, or further encumbrance of the Mortgaged Property or any
portion thereof or of the rents and profits therefrom, except as expressly
permitted pursuant to the terms of this Mortgage; or (t) upon the commencement
of any suit against the Mortgaged Property upon any other claim or lien (whether
superior or inferior to the lien of this Mortgage) which is not dismissed within
thirty (30) days of filing; or (u) upon the occurrence of a material adverse (in
the Mortgagee’s reasonable commercial judgment) change in the Mortgagor’s or any
Obligor’s financial condition from the condition represented to the Mortgagee
most recently prior to such occurrence; or (v) upon determination by the
Mortgagee that any representation, warranty, or covenant made by Mortgagor or
any Obligor or any other person in this Mortgage or in any other instrument or
document executed in connection with this Mortgage, or in any certificate,
agreement, affidavit or statement contemplated by, or made or delivered pursuant
to, or in connection with, any such documents, is untrue in any material respect
or materially misleading; or (w) except as specified in clause (r) above, if the
Mortgagor, shall fail to pay when due (and beyond any applicable grace and cure
periods) any indebtedness for borrowed money owed by the Mortgagor, or any
interest or premium thereon, whether such indebtedness shall become due by
scheduled maturity, required payment, acceleration, demand or otherwise; or
(x) except as specified in clause (r) above, if the Mortgagor shall fail to
abide by any term, covenant, or agreement under any agreement or instrument
evidencing, securing or relating to any indebtedness for borrowed money owing by
Mortgagor, if the effect of such failure is to accelerate, or permit the holder
or holders to accelerate, the maturity of such indebtedness, whether or not such
failure be waived by the holder or holders of such indebtedness; or (y) if the
Mortgagor shall grant any lien or mortgage on the Mortgaged Property or any part
thereof junior to this Mortgage (or make any further assignment of the lease and
rentals assigned hereby) without first obtaining the Mortgagee’s prior written
consent; or (z) upon any change in George Feldenkreis’ senior management
position with Perry Ellis International, Inc. (“Parent”); provided, however,
that if such change results from the retirement, reduction in management duties,
death or incompetence of George Feldenkreis and (A) Oscar Feldenkreis assumes
the senior management position of Parent, then no default shall exist hereunder;
and (B) if Oscar Feldenkreis does not assume the senior management position of
Parent, then the Mortgagor shall have a period of ninety (90) days within which
to provide additional collateral and/or other assurances which the Mortgagee
deems acceptable; or (aa) a Change of Control of Parent (as defined below)
occurs. For purposes of the preceding clause (aa), a “Change of Control of
Parent” shall mean (1) the transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of Parent to any person
or group (as such term is used in Section 13(d)(3) of the Securities Exchange
Act of 1934 (the “Exchange Act”)); (2) the liquidation or dissolution of Parent
or the adoption of a plan by the stockholders of Parent relating to the
dissolution or liquidation of Parent; (3) the acquisition by any person or group
(as such term is used in Section 13(d)(3) of the Exchange Act), except for one
or more Permitted Holders (as defined below), of beneficial ownership, directly
or indirectly, of more than thirty-five (35%) percent of the voting power of the
total outstanding voting stock of Parent and either (i) the Permitted Holders
beneficially own, directly or indirectly, in the aggregate, voting stock of
Parent that represents a lesser percentage of the aggregate voting power of all
classes of the voting stock of Parent, voting together as a single class, than
such other person or group and are not entitled to (by voting power, contract or

 

12



--------------------------------------------------------------------------------

otherwise) to elect directors of Parent having a majority of the total voting
power of the Board of Directors of Parent or (ii) such other person or group is
entitled to elect directors of Parent having a majority of the total voting
power of the Board of Directors of Parent; or (4) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Parent (together with any new
directors whose election by the Board of Directors of Parent, or whose
nomination for election by the stockholders of Parent, was approved by a vote of
at least sixty-six and two-thirds (66 2/3%) percent of the directors then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then
still in office. The term “Permitted Holders” shall mean, as of the date of
determination, (1) Oscar Feldenkreis, George Feldenkreis, their spouses, their
respective lineal descendants and the spouses of such lineal descendants,
(2) any person controlled by any of the persons included in clause (1) of this
definition (as the term “controlled” is defined in the Exchange Act), (3) trusts
for the benefit of any of the persons included in clause (1) of this definition,
and (4) any charitable foundation a majority of whose members, trustees or
directors, as the case may be, are persons included in clause (1) of this
definition. The occurrence of any of the foregoing events is hereinafter
referred to as an “Event of Default”. No consent or waiver, express or implied,
by Mortgagee to or of any default by Mortgagor hereunder shall be construed as a
consent or waiver to or of any further default of the same or any other term,
covenant, condition or provision hereof, or of or under any of the obligations
secured hereby; and no consent or waiver shall be deemed or construed to exist
by reason of any curative action initiated by Mortgagor or any other course of
conduct or in any other manner whatsoever, except by a writing duly executed by
the Mortgagee and then only to the single occasion to which such writing is
addressed. In order to accelerate the maturity of the indebtedness secured
hereby because of the failure of the Mortgagor to pay any tax, assessment,
premium, charge, liability, obligation or encumbrance upon the Mortgaged
Property as herein provided, it shall not be necessary or required that the
Mortgagee first pay the same.

20. Upon the occurrence of an Event of Default, Mortgagee may, either with or
without entry or taking possession as hereinabove provided or otherwise, proceed
by suit or suits at law or in equity or by any other appropriate proceeding or
remedy: (a) to enforce payment of the Note or the performance of any term hereof
or any other right; (b) to foreclose this Mortgage and to sell, as an entirety
or in separate lots or parcels, the Mortgaged Property, under the judgment or
decree of a court or courts of competent jurisdiction; and (c) to pursue any
other remedy available to it. Mortgagee shall take action, either by such
proceedings or by the exercise of its powers with respect to entry or taking
possession, or both, as the Mortgagee may determine. If any of the proceeds of
the loan evidenced by the Note have not been disbursed, upon the occurrence of
an Event of Default, Mortgagee shall have the absolute right to refuse to
disburse any such proceeds.

21. If an Event of Default shall have occurred, Mortgagee, to the extent
permitted by law and without regard to the value or occupancy of the security,
shall be entitled, as a matter of right if it so elects, to the appointment of a
receiver to enter upon and take possession of the Mortgaged Property and to
collect all rents, revenues, issues, income, products and profits thereof and
apply the same as the court may direct. The receiver shall have all rights and
powers permitted under the laws of the state where the Land is located and such
other powers as the

 

13



--------------------------------------------------------------------------------

court making such appointment shall confer. The expenses, including receiver’s
fees, reasonable attorneys’ fees, costs and agent’s compensation incurred
pursuant to the powers herein contained shall be secured by this Mortgage. The
right to enter and take possession of and to manage and operate the Mortgaged
Property, and to collect the rents, issues and profits thereof, whether by a
receiver or otherwise, shall be cumulative to any other right or remedy
hereunder or afforded by law, and may be exercised concurrently therewith or
independently thereof. Mortgagee shall be liable to account only for such rents,
issues and profits actually received by Mortgagee, whether received pursuant to
this Paragraph or any other provision hereof. Notwithstanding the appointment of
any receiver or other custodian, Mortgagee shall be entitled, as pledgee, to the
possession and control of any cash deposits or instruments at the time held by,
or payable or deliverable under the terms of this Mortgage to, Mortgagee.

22. Mortgagee shall have the power and authority to institute and maintain any
suits and proceedings as Mortgagee may deem advisable (a) to prevent any
impairment of the Mortgaged Property by any acts which may be unlawful or to
prevent any violation of this Mortgage; (b) to preserve or protect its interest
in the Mortgaged Property; and (c) to restrain the enforcement of or compliance
with any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order might impair the security hereunder or be
prejudicial to Mortgagee’s interest.

23. No delay or omission of Mortgagee or of any holder of the Note to exercise
any right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to waive any such
Event of Default or to constitute acquiescence therein. Every right, power and
remedy given to Mortgagee may be exercised from time to time as often as may be
deemed expedient by Mortgagee.

24. If Mortgagee: (a) grants forbearance or an extension of time for the payment
of any sums secured hereby; (b) takes other or additional security for the
payment thereof; (c) waives or does not exercise any right granted in the Note,
this Mortgage or any other Loan Document; (d) releases any part of the Mortgaged
Property from the lien of this Mortgage or any other instrument securing the
Note; (e) consents to the filing of any map, plat or replat of the Land; or
(f) consents to the granting of any easement on the Land, no such act or
omission shall release, discharge, modify, change or affect the original
liability under the Note, this Mortgage or otherwise of Mortgagor, or any
subsequent purchaser of the Mortgaged Property or any part thereof or any Maker,
co-signer, endorser, surety or guarantor. No such act or omission shall preclude
Mortgagee from exercising any right, power or privilege herein granted or
intended to be granted in case of any Event of Default then existing or of any
subsequent Event of Default nor, except as otherwise expressly provided in an
instrument or instruments executed by Mortgagee, shall the lien of this Mortgage
be altered thereby. In the event of the sale or transfer, by operation of law or
otherwise, of all or any part of the Mortgaged Property, Mortgagee, without
notice to any person, firm or corporation, is hereby authorized and empowered to
deal with any such vendee or transferee with reference to the Mortgaged Property
or the indebtedness secured hereby, or with reference to any of the terms or
conditions hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any of
the liabilities or undertakings hereunder.

 

14



--------------------------------------------------------------------------------

25. If Mortgagee shall have proceeded to enforce any right or remedy under this
Mortgage by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reasons, or shall have been determined
adversely to Mortgagee, then, at the option of Mortgagee, Mortgagor and
Mortgagee shall be restored to their former positions and rights hereunder, and
all rights, powers and remedies of Mortgagee shall continue as if no such
proceeding had occurred or had been taken.

26. No right, power or remedy conferred upon or reserved to Mortgagee by the
Note, this Mortgage or any other Loan Document is exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or under the Note or any other Loan Document, or now or
hereafter existing at law, in equity or by statute.

27. This Mortgage is also given to secure any advances and/or disbursements made
for the payment of taxes, levies or insurance on the Mortgaged Property, with
interest on such disbursements at the Default Rate (defined in Paragraph 35
hereof).

28. If, as part of the inducement to Mortgagee to make the loan evidenced by the
Note, Mortgagor has caused certain other persons, firms or corporations to enter
into certain guaranty agreements with Mortgagee, guaranteeing the obligations of
Mortgagor, Mortgagor covenants and agrees that such persons, firms or
corporations shall fully perform, comply with and abide by such agreements. It
is further understood and agreed by Mortgagor that such representations and
agreements by such other persons, firms and corporations shall constitute, for
the purpose of its obligations hereunder, covenants on behalf of Mortgagor.

29. [Intentionally Deleted]

30. In the event of a conflict between the terms hereof and the Note or any
other Loan Document, the terms of the document which shall either enlarge the
interest of Mortgagee in the Mortgaged Property, grant to Mortgagee greater
financial security in the Mortgaged Property and/or assure payment of the Note
and all sums secured hereby in full shall control.

31. Whenever one of the parties hereto is named or referred to herein, the
heirs, successors and assigns of such party shall be included, and all covenants
and agreements contained in this Mortgage, by or on behalf of Mortgagor or
Mortgagee, shall bind and inure to the benefit of their respective heirs,
successors and assigns, whether so expressed or not.

32. All notices, demands, requests and other communications made hereunder shall
be in writing and shall be properly given and deemed delivered on the date of
delivery if sent by personal delivery or nationally recognized overnight courier
and on the third business day following mailing if sent by certified or
registered mail, postage prepaid, return receipt requested, to the address of
such party on the first page of this Mortgage. Either party may change the
address to which any such notice, report, demand or other instrument is to be
delivered or mailed by furnishing written notice in accordance herewith of such
change to the other party, but no such notice of change shall be effective
unless and until received by such other party.

 

15



--------------------------------------------------------------------------------

33. In the event that any of the covenants, agreements, terms or provisions
contained in the Note, this Mortgage or any other Loan Document shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein and in the Note and
any other Loan Document shall be in no way affected, prejudiced or disturbed
thereby.

34. Neither this Mortgage nor any term hereof may be changed, waived, discharged
or terminated orally, or by any action or inaction, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought. Any agreement hereafter made by Mortgagor
and Mortgagee relating to this Mortgage shall be superior to the rights of the
holder of any intervening lien or encumbrance.

35. The Default Rate shall be the default rate specified in the Note.

36. [Intentionally Deleted]

37. Mortgagor (if a corporation, partnership, limited liability company, or
other business entity) represents, warrants, covenants and agrees that it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its creation and is authorized to do business in the State of
Florida, and has all requisite power and authority (corporate or otherwise) to
conduct its business, to own its properties, and to execute and deliver, and to
perform all of its obligations under this Mortgage, the Note and any other
instrument evidencing and/or securing the indebtedness secured hereby. The
execution, delivery and performance of this Mortgage, the Note secured hereby
and each and every other Loan Document have been duly authorized by all
necessary action (corporate or otherwise) and do not (i) require any consent or
approval of its stockholders (if a corporation) or any other person or entity
which has not been obtained; (ii) violate any provisions of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
having applicability to the Mortgagor or any other person executing and
delivering such instrument, Note or other document; or (iii) result in a breach
of, or constitute a default under, any indenture or loan agreement, mortgage, or
any other agreement, lease or instrument to which Mortgagor or such other person
or entity is a party or by which it or its properties may be bound or affected.
This Mortgage, the Note and all other documents being executed in connection
herewith constitute the legal, valid and binding obligations of the Mortgagor
and any other person executing the same, as the case may be, enforceable against
it or them in accordance with their respective terms. Mortgagor agrees that,
until all indebtedness secured hereby is paid in full and all covenants and
agreements of Mortgagor in the Loan Documents are performed and satisfied,
Mortgagor shall, at all times, maintain, in the State of Florida, a registered
office and a registered agent for the purpose of receiving service of process on
behalf of Mortgagor, all duly registered with the State of Florida.

38. Mortgagee is hereby subrogated to the rights (including, without limitation,
lien rights) of the owner and holder thereof of each and every mortgage, lien or
other encumbrance on the Mortgaged Property, or any portion thereof, which is
paid or satisfied, in whole or in part,

 

16



--------------------------------------------------------------------------------

out of the proceeds of the loan secured hereby in order to protect the security
of this Mortgage, and the respective liens of said mortgage, liens or other
encumbrances shall be preserved and shall pass to and be held by Mortgagee as
security for the indebtedness secured hereby, to the same extent as if they had
been duly assigned by separate instrument of assignment and notwithstanding the
fact that the same shall be canceled and satisfied of record.

39. The acceptance by the Mortgagee of any payment which is less than full
payment of all amounts due and payable at the time of such payment, even if made
by one other than the Obligor, shall not constitute a waiver of the Mortgagee’s
right to exercise its option to declare the whole of the principal sum then
remaining unpaid, together with all accrued interest thereon, immediately due
and payable, without notice, or to exercise any other rights of the Mortgagee,
except and as to the extent otherwise provided by law or this Mortgage.

40. Mortgagor consents to any and all renewals and extensions in the time of
payment of the secured indebtedness, and agrees further that, at any time and
from time to time, without notice to any person, the terms of payment provided
for in the Note may be modified or the security described in this Mortgage (or
any other collateral which may be held by Mortgagee) may be released (in whole
or in part) or increased, changed or exchanged by agreement between the
Mortgagee and any owner of the Mortgaged Property affected by this Mortgage,
without in anyway affecting the liability of any party to the Note, or any
person liable or to become liable with respect to the secured indebtedness.
Mortgagor agrees that no sale of the Mortgaged Property, no forbearance on the
part of the Mortgagee and no extensions, whether oral or in writing, of the time
for the payment of the whole or any part of the obligations hereby secured (or
secured by any other collateral which may be held by Mortgagee), or any other
indulgence given by Mortgagee, whether with or without consideration, shall
operate to relieve or, in any manner, affect the original liability of the
Mortgagor or the priority of this Mortgage or to limit, prejudice or impair any
right of the Mortgagee, notice of any such extension, indulgence and forbearance
being hereby waived by Mortgagor (and by any guarantors, endorsers, or other
persons liable, or who may become liable, for payment of all or any portion of
the indebtedness secured hereby) and all those claiming by, through and under
the Mortgagor. It is expressly agreed that any release or releases may be made
by the Mortgagee without the consent or approval of any other person or persons
whomsoever.

41. If the Mortgagor shall, with the duly issued prior written consent of
Mortgagee, grant any lien or mortgage on the Mortgaged Property junior to this
Mortgage, such junior lien or mortgage shall be subject to, in addition to all
tenancies now or hereafter affecting the Mortgaged Property, all such renewals
and extensions, modifications, releases, increases, increases in interest rate,
future advances, changes or exchanges to the Note and this Mortgage, as
Mortgagor and Mortgagee may agree upon or as may be provided herein, without
joinder or consent of such junior lien or mortgage holder, and without any
obligation on Mortgagee’s part to give notice of any kind thereto.
Notwithstanding the foregoing, Mortgagor will not suffer or permit any act or
omission whereby any of the Mortgaged Property shall become subject to any
attachment, judgment, lien, charge or other encumbrances whatsoever or whereby
any of the security represented by this Mortgage shall be impaired or
threatened. Mortgagor will not, directly or indirectly, do anything or take any
action which might prejudice any of the rights, titles or interests of Mortgagee
in or to any of the Mortgaged Property and/or impose or create

 

17



--------------------------------------------------------------------------------

any direct or indirect obligation or liability on the part of the Mortgagee with
respect to any of the Mortgaged Property. If any such attachment, judgment,
lien, charge or other encumbrance is filed against the Mortgaged Property, or
any portion thereof, Mortgagor shall cause the same to be promptly, within
fifteen (15) days, discharged or otherwise bonded or transferred to other
security.

42. The Mortgagee does not intend to violate any applicable usury laws.
Accordingly, all agreements between Mortgagor and Mortgagee are expressly
limited so that, in no contingency or event whatsoever, whether by reason of
advancement of the proceeds hereof, acceleration of maturity of the unpaid
principal balance hereof, or otherwise, shall the amount paid or agreed to be
paid to the Mortgagee for the use, forbearance or detention of the money to be
advanced hereunder (including all interest on the Note, any loan fees payable in
connection herewith, and the aggregate of all other amounts taken, reserved or
charged pursuant to the Note, this Mortgage, or any other Loan Document, which,
under applicable laws, is or may be deemed to be interest) exceed the maximum
rate allowed by applicable law. If, from any circumstances whatsoever,
fulfillment of any obligation hereof or of the Note or any other Loan Document,
at the time performance of such obligation shall be due, shall cause the
effective rate of interest upon the sums evidenced by the Note or hereby to
exceed the maximum rate of interest allowed by applicable law then, the
obligation to be fulfilled shall be reduced automatically to the extent
necessary to prevent that effective rate of interest from exceeding the maximum
rate allowable under applicable law and, to the extent that the Mortgagee shall
receive any sum which would constitute excessive interest, such sum shall be
applied to the reduction of the unpaid principal balance due hereunder and not
to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal, the excess shall be refunded to the Mortgagor. This
provision shall control every other provision of all agreements between the
Mortgagor and the Mortgagee. Nothing herein shall be deemed to limit any rights,
powers or privileges which the Mortgagee may have by reason of its being a
national or state banking association pursuant to any law of the United States
of America or the State of Florida, or any rule, regulation or order of any
department or agency thereof, and nothing herein shall be deemed to make
unlawful any transaction or conduct by the Mortgagee which is lawful pursuant
to, or which is permitted by, any of the foregoing.

43. Mortgagor represents, warrants and covenants that Mortgagor has not used
Hazardous Materials (as hereinafter defined), on, from, or affecting the
Mortgaged Property in any manner which violates federal, state, or local laws,
ordinances, rules, regulations or policies governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials, and to Mortgagor’s knowledge, except only as
set forth in any environmental reports provided to, or obtained by, Mortgagee,
no prior owner of the Mortgaged Property or any tenant, subtenant, prior tenant
or prior subtenant has used Hazardous Materials on, from, or affecting the
Mortgaged Property, in any manner which violates federal, state or local laws,
ordinances, rules, regulations or policies governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials. Mortgagor shall keep, or cause the Mortgaged
Property to be kept, free of Hazardous Materials which violate applicable law.
Without limiting the foregoing, Mortgagor shall not cause or permit the
Mortgaged Property to be used to generate, manufacture, refine, transport,
treat, store, handle, dispose, transfer, produce or process Hazardous Materials,
except

 

18



--------------------------------------------------------------------------------

in compliance with all applicable federal, state and local laws and regulations,
nor shall Mortgagor cause or permit, as a result of any intentional or
unintentional act or omission on the part of Mortgagor or any tenant or
subtenant, a release of Hazardous Materials onto the Mortgaged Property or onto
any other property in violation of applicable laws. Mortgagor shall comply with
and ensure compliance, by all tenants and subtenants, with all applicable
federal, state and local laws, ordinances, rules and regulations, whenever and
by whomever triggered, and shall obtain and comply with any and all approvals,
registrations or permits required thereunder, provided, however, that Mortgagor
may diligently and in good faith contest same by appropriate proceedings which
shall operate to prevent any enforcement or other occurrence having a material
adverse effect upon the Mortgagor, the Mortgaged Property or this Mortgage.
Mortgagor shall (a) conduct and complete all investigations, studies, sampling,
and testing and all remedial, removal, and other actions necessary to clean up
and remove all Hazardous Materials, on, from, or affecting the Mortgaged
Property (i) in accordance with all applicable federal, state, and local laws,
ordinances, rules, regulations, and policies, (ii) to the reasonable
satisfaction of the Mortgagee, and (iii) in accordance with the orders and
directions of all federal, state and local governmental authorities and
(b) defend, indemnify, and hold harmless the Mortgagee and its employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
related to (i) the presence, disposal, release, or threatened release of any
Hazardous Materials which are on, from, or affecting the soil, water,
vegetation, buildings, personal property, persons, animals, or otherwise;
(ii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials; (iii) any
lawsuit brought or threatened, settlement reached, or government order relating
to such Hazardous Materials; and/or (iv) any violation of laws, orders,
regulations, requirements, or demands of governmental authorities, or any
policies or requirements of the Mortgagee, which are based upon or in any way
related to such Hazardous Materials, including, without limitation, reasonable
attorneys and consultant fees, investigation and laboratory fees, court costs,
and litigation expenses, but excluding any liability resulting from the gross
negligence or willful misconduct of Mortgagee or arising from events or conduct
occurring after neither Mortgagor nor any of its affiliates has control or
possession of the Mortgaged Property. In the event this Mortgage is foreclosed,
or Mortgagor tenders a deed in lieu of foreclosure, Mortgagor shall deliver the
Mortgaged Property to the Mortgagee free of any and all Hazardous Materials, so
that the condition of the Mortgaged Property shall conform with all applicable
federal, state and local laws, ordinances, rules or regulations affecting the
Mortgaged Property. For purposes of this Paragraph, “Hazardous Materials”
includes, without limitation, any flammable explosives, radioactive materials,
hazardous materials, hazardous wastes, hazardous or toxic substances or related
materials defined in the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the
Hazardous Materials Transportation Act, as amended (42 U.S.C. Sections 1801, et
seq.), the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C.
Sections 2901, et seq.), and in the regulations adopted and publications
promulgated pursuant thereto, or any other federal, state or local environmental
laws, ordinances, rules, or regulations. The provisions of this Paragraph shall
be in addition to any and all obligations and liabilities Mortgagor may have to
the Mortgagee at common law, and shall survive the transactions contemplated
herein. Mortgagee, in its sole discretion, in the event of any Event of Default
under this Mortgage, may inspect the Mortgaged Property or retain

 

19



--------------------------------------------------------------------------------

others to inspect the Mortgaged Property and conduct whatever tests Mortgagee
deems necessary to insure Mortgagor is in compliance with the warranties,
covenants and representations contained in this Paragraph. In the event
Mortgagee ascertains, with or without an inspection of the Mortgaged Property,
that there are any violations of any warranties or covenants contained in this
Paragraph or that any of Mortgagor’s representations contained herein are
inaccurate in any material respect, then Mortgagee may foreclose this Mortgage,
although Mortgagee shall be under no obligation to do so, or Mortgagee may
pursue any other remedies provided under the Loan Documents which Mortgagee is
entitled to pursue as a result of a violation of the warranties and covenants of
this Paragraph or as a result of any inaccurate or false representations
contained in this Paragraph.

44. In the event the Mortgagee is named in any action brought against the
Mortgagor for actions occurring prior to full and final repayment of all
indebtedness secured hereby, Mortgagor shall indemnify and hold Mortgagee fully
harmless for any and all claims arising out of or resulting from any such claim,
including any and all costs of defending such action and reasonable attorneys’
fees incurred in connection therewith, except any such claim which shall be
determined by a final unappealable judicial ruling to have been caused solely by
the Mortgagee’s gross negligence or willful misconduct.

MORTGAGEE AND MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE, AND ANY
AGREEMENT EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE MORTGAGEE EXTENDING CREDIT TO
MORTGAGOR.

[Signature Page to Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument the day and
year above first written.

 

Signed, Sealed and Delivered In the Presence of:     TAMPA DC, LLC, a Delaware
limited liability company

/s/ Annette Ramos

      PRINT NAME OF WITNESS BELOW:      

Annette Ramos

    By:  

/s/ Rosemary B. Trudeau

    Name:  

Rosemary B. Trudeau

 

    Title:  

Member

PRINT NAME OF WITNESS BELOW:      

 

     

 

STATE OF FLORIDA   )     ) ss:   COUNTY OF DADE   )  

The foregoing instrument was acknowledged before me this 6th day of June, 2006,
by Rosemary Trudeau, as Member of TAMPA DC, LLC, a Delaware limited liability
company, who is personally known to me or who has produced
                             (type of identification) as identification.

 

/s/ Carolina Gonzalez

NOTARY PUBLIC, STATE OF FLORIDA

Carolina Gonzalez

(Print, Type or Stamp Commissioned Name of Notary Public)

 

21



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description

FEE SIMPLE PARCELS:

PARCEL 1:

The part of Tract 7, Tampa West Industrial Park Phase I, as recorded in Plat
Book 46, page 29, of the public records of Hillsborough County, Florida, being
described as follows:

Commence at the Northwest corner of said Tract 7; thence South 00 degrees 35
minutes 43 seconds West along the West boundary of said Tract 7, a distance of
40.23 feet to a point on the North boundary of railroad easement as recorded in
Official Records Book 3590, page 1097, of the public records of Hillsborough
County, Florida, and the point of beginning; Thence along said North boundary of
railroad easement South 89 degrees 24’17” East a distance of 148.86 feet to a
point of curvature; run thence along the arc of a curve subtended by a chord to
the right (radius – 456.68 feet) a distance of 434.78 feet (chord 418.54 feet,
chord bearing South 62 degrees 07’50” East) to a point on the West right-of-way
boundary of the Seaboard Coastline Railroad, said point also being on the East
boundary line of said Tract 7, as shown on said Tampa West Industrial Park Phase
I; thence South 00 degrees 35’43” West, along said West boundary of railroad,
being the East boundary of said Tract 7, 728.25 feet, to appoint of intersection
with the South boundary of railroad easement as recorded in Official Records
Book 3590, page 1094, of the public records of Hillsborough County, Florida;
thence along said South boundary, Northwesterly along the arc of a curve
subtended by a chord to the left (radius 426.68 feet) a distance of 398.52 feet
(chord 384.19 feet chord bearing North 55 degrees 29’41” West) to a point of
tangency; run thence North 82 degrees 15”06” West a distance of 29.06 feet; run
thence North 89 degrees 24’17” West a distance of 173.22 feet to a point on the
West boundary of said Tract 7; thence leave said South boundary of railroad
easement, North 00 degrees 35’43” East along said West boundary 70.05 feet;
thence leave said West boundary South 89 degrees 42’30” East 200.0 feet; thence
North 00 degrees 35’43” East 474.45 feet; thence North 89 degrees 42’30” West
200.00 feet to a point of aforementioned West boundary line of Tract 7; thence
North 00 degrees 35’43” East along said West boundary 157.51 feet, to the Point
of Beginning.

PARCEL A:

The East 165 feet of Tract 1, Tampa West Industrial Park Phase I, as recorded in
Plat Book 46, page 29, of the public records of Hillsborough County, Florida,
Less that part in use as a right-of-way for Waters Avenue (S.R. 584-State
Project 1077-250).

PARCEL B:

That part of Tract 7, Tampa West Industrial Park Phase I, as recorded in Plat
Book 46, page 29, of the public records of Hillsborough County, Florida, lying
North of the Private Railroad Easement as recorded in Official Records Book
3590, page 1097.

PARCEL C:

That part of the Northwest 1/4 of Section 29, Township 28 South, Range 18 East,
Hillsborough County, Florida, described as follows:



--------------------------------------------------------------------------------

From the Northeast corner of the Northwest 1/4 of Section 29, Township 28 South,
Range 18 East run South 89 degrees 40’29” West 150.00 feet to the West
right-of-way line of the Seaboard Coast line railroad; thence South 00 degrees
01’01” East 48.3 feet to the South right-of-way line of Waters Avenue. For a
Point of Beginning; thence South 00 degrees 01’01” East 962.00 feet; thence
South 89 degrees 40’29” West 522 feet; thence North 00 degrees 01’01” West 962
feet to the South right-of-way line of Waters Avenue; thence North 89 degrees
41’18” East, 522 feet to the Point of Beginning, Less that part conveyed to
Hillsborough County, a political subdivision of the State of Florida, by land
trust agreement deed recorded October 7, 1987, in Official Records Book 5242,
page 497, of the public records of Hillsborough County, Florida. Said Less Out
more particularly described as follows: Commence at the Southwest corner of
Section 20, Township 28 South, Range 18 East; thence North 00 degrees 48’28”
East, along the West boundary of said Section 20, 7.54 feet to the centerline of
survey of Waters Avenue (State Project 1077-250); thence South 89 degrees 24’46”
East, along the said centerline 354.77 feet to the PI Station 193+01.14; thence
continue along said centerline South 89 degrees 29’07” East, 1.625.42 feet;
thence South 00 degrees 48’34” West 55.00 feet to the intersection of the South
right-of-way line of Waters Avenue and the East boundary of Tract 1 of Tampa
West Industrial Park Phase I, as recorded in Plat Book 46, page 29, of the
public records of Hillsborough County, Florida, and the Point of Beginning;
thence continue South 00 degrees 48’34” West, along said East boundary of Tract
1, 20.16 feet to the point of curvature of a non-tangent circular curve concave
to the North; thence along the arc of said curve having a radius of 100,145.13
feet, a central angle of 00 degrees 04’14”, an arc distance of 123.13 feet, the
chord for which bears South 89 degrees 01 minutes 08 seconds East, a chord
distance of 123.13 feet to the end of said curve; thence North 00 degrees 56’45”
East, (radial), 2.00 feet to the point of curvature of a tangent circular curve
concave to the North; thence along the arc of said curve having a radius of
100,143.13 feet a central angle of 00 degrees 13’42” an arc distance of 398.86
feet, the chord which bears South 89 degrees 10’06” East, a chord distance of
398.86 feet to the West right-of-way line of the Seaboard System Railroad and
the end of said curve; thence North 00 degrees 48’34” East, along said West
right-of-way line, 21.37 feet to the South right-of-way line of Waters Avenue;
thence North 89 degrees 29’07” West, along said right-of-way line 522.00 feet to
the Point of Beginning.

PARCEL D:

The West 285.00 feet of the East 450 feet of Tract 1, Tampa West Industrial Park
Phase I, as recorded in Plat Book 46, page 29, of the public records of
Hillsborough County, Florida.

Less that part taken for road right-of-way by Hillsborough County, Project
No. 83-33-R (Phase I).

PARCEL 2:

A portion of Tract 1 as shown on TAMPA WEST INDUSTRIAL PARK PHASE 1, as recorded
in Plat Book 46, page 29, of the public records of Hillsborough County, Florida,
being more particularly described as follows:

Begin at a point on the North right-of-way line of Savarese Circle, being the
South line of said Tract 1, said point being a concrete monument on the West end
of the South line of said Tract 1, and the Point of Beginning, said point also
being a point of curve to the right said curve having for its elements a radius
of 167.00 feet, a chord bearing and distance North 80 degrees 12’13” West, 52.81
feet; thence along the arc of said curve 53.03 feet to the point of a compound
curve to the right said curve having a radius of 47.00 feet, chord bearing and
distance of North 43 degrees 56’58” West, 42.90 feet; thence along the arc of
said curve 44.55 feet to a second point of compound curve to the right, said
curve having a radius of 167.00 feet, chord bearing and distance of North 8
degrees 06’06” West, 50.50 feet; thence along the arc of said



--------------------------------------------------------------------------------

curve to the right, 50.69 feet to a point of tangency with the East right-of-way
line of Savarese Boulevard, being the West boundary of said Tract 1; thence
North 00 degrees 35’43” East along said East right-of-way line 444.49 feet to a
concrete monument and a point of curve to the right; thence along the arc of
said curve 14.98 feet, to a point on the Southerly right-of-way line of Waters
Avenue, as defined by Hillsborough County Project No. 85-33-R (Phase 1)
right-of-way line, said curve having for its elements a radius of 25.00 feet,
chord bearing and distance of North 17 degrees 45’50” East, 14.76 feet; thence
along said Southerly right-of-way line, South 89 degrees 08’56” East, 167.92
feet; thence continue on said right-of-way line, South 00 degrees 51’04” West,
3.00 feet; thence continue along said line South 89 degrees 08’56” East, 176.88
feet to a point on the West line of the East 450 feet of said Tract 1; thence on
said West line, South 100 degrees 35’43” West, 543.36 feet to the said North
right-of-way line of Savarese Circle; thence along said North line, North 89
degrees 18’04” West, 259.27 feet to the Point of Beginning.

LESS AND EXCEPT from all of the above, that portion conveyed to 5002 West Waters
Avenue, LLC, by Warranty Deed recorded in Official Records Book 13676, page
1993, of the public records of Hillsborough County and more particularly
described as follows:

A portion of Tract 1 as shown on TAMPA WEST INDUSTRIAL PARK PHASE 1, as recorded
in Plat Book 46, page 29 Sheets 1 through 4, of the public records of
Hillsborough County, Florida. Being more particularly described as follows:

Begin at a point on the North right-of-way line of Savarese Circle, being the
South line of said Tract 1, said point being a concrete monument on the West end
of the South line of said Tract 1, and the Point of Beginning, said point also
being a point of curve to the right said curve having for its elements a radius
of 167.00 feet, a chord bearing and distance North 80 degrees 12’13” West, 52.81
feet; thence along the arc of said curve 53.03 feet to the point of a compound
curve to the right said curve having a radius of 47.00 feet, chord bearing and
distance of North 43 degrees 56’58” West, 42.90 feet; thence along the arc of
said curve 44.55 feet to a second point of compound curve to the right, said
curve having a radius of 167.00 feet, chord bearing and distance of North 8
degrees 06’06” West, 50.50 feet; thence along the arc of said curve to the
right, 59.69 feet to a point of tangency with the East right-of-way line of
Savarese Boulevard, being the West boundary of said Tract 1; thence North 00
degrees 35’43” East, along said East right-of-way line, 444.49 feet to a
concrete monument and a point of curve to the right; thence along the arc of
said curve, 14.98 feet to a point on the Southerly right-of-way line of Waters
Avenue, as defined by Hillsborough County, Project No. 85-33-R (Phase 1)
right-of-way line, said curve having for its elements a radius of 25.00 feet,
chord bearing and distance of North 17 degrees 45’50” East, 14.76 feet; thence
along said Southerly right-of-way line, South 89 degrees 08’56” East, 167.92
feet; thence continue on said right-of-way line, South 00 degrees 51’04” West,
3.00 feet; thence continue along said line South 89 degrees 08’56” East, 176.88
feet to a point on the West line of the East 450.00 feet of said Tract 1; thence
on said West line South 00 degrees 35’43” West, 227.46 feet to the North face of
an existing Masonry Building; thence South 89 degrees 12’53” East, along the
North face of said Masonry Building, 2.68 feet to the Northeast corner of said
Masonry Building; thence South 00 degrees 30/47” West, 109.38 feet, along the
face of said Masonry Building, and a second Masonry Building to the Southeast
corner of said second Masonry Building; thence North 89 degrees 12’53” West,
along the South face of said second Masonry Building, 2.84 feet to an
intersection with the said West line of the East 450.00 feet of Tract 1; thence
South 00 degrees 35’43” West, along said West line of the East 450.00 feet of
Tract 1, 206.62 feet to the said North right-of-way line of Savarese Circle;
thence North 89 degrees 18’04” West, along said North right-of-way line, 259.27
feet to the Point of Beginning.



--------------------------------------------------------------------------------

AND LESS AND EXCEPT from all of the above, that portion conveyed to EPR
Investments, L.C., by Warranty Deed recorded in Official Records Book 14410,
page 304, as re-recorded in Official Records Book 14598, page 1870, public
records of Hillsborough County and more particularly described as follows:

A portion of Tract 1 as shown on TAMPA WEST INDUSTRIAL PARK PHASE 1, as recorded
in Plat Book 46, page 29 Sheets 1 through 4, of the public records of
Hillsborough County, Florida, and a part of the Northwest 1/4 of Section 29,
Township 28 South, Range 18 East, Hillsborough County, Florida, all being more
particularly described as follows:

Commence at a point on the North right-of-way line of Savarese Circle, being on
the South line of said Tract 1, said point being a concrete monument on the West
end of the South line of said Tract 1; thence South 89 degrees 18’04” East,
along the North right-of-way line of Savarese Circle, 259.27 feet to a point on
the West line of the East 450.00 feet of said Tract 1 and Point of Beginning;
thence leaving said North right-of-way line of Savarese Circle, along the said
West line of the East 450.00 feet of Tract 1, North 00 degrees 35’43” East,
206.62 feet to the intersection of the West line of the East 450.00 feet of
Tract 1 and the South face of an existing masonry building; thence South 89
degrees 12’53” East, along the face of said masonry building 2.84 feet, to the
Southeast corner of said building; thence North 00 degrees 30’47” East, along
the East face of said masonry building, its extension and the East face of a
second masonry building, 109.38 feet to the Northeast corner of said second
masonry building; thence North 89 degrees 12’53” West along the North face of
said second masonry building, 2.68 feet to the intersection with the said West
line of the East 450.00 feet of Tract 1; thence North 00 degrees 35’43” East
along said West line, 227.46 feet to a point on the South right-of-way line of
Waters Avenue per Hillsborough County right-of-way map, Project No. 85-33-R
(Phase I); thence South 89 degrees 10’30” East, along said right-of-way line,
325.98 feet to a point of curve in said right-of-way line; said curve being
concave to the South and having for its elements a radius of 100145.13, chord
bearing and distance of South 88 degrees 58’39” East, 140.29 feet, thence along
arc of said curve 140.29 feet; thence leave said right-of-way line, South 00
degrees 00’00” East, 77.63 feet; thence North 89 degrees 25’39” West, 60.16
feet; thence South 00 degrees 00’00” East, 477.71 feet; thence South 36 degrees
52’45” West, radial to a curve, said curve being the North right-of-way line of
Savarese Circle, 13.43 feet to said North right-of-way line, and a point on said
curve; said curve having for its elements a radius of 97.00 feet, chord bearing
and distance of North 61 degrees 53’05” West, 29.56 feet, thence along the arc
of said curve concave to the South and being the North right-of-way line of said
Savarese Circle 29.67 feet to the point of a second curve, being compound and
having for its elements a radius of 217.00 feet, chord bearing and distance of
North 80 degrees 23’14” West, 68.74 feet, thence along the arc of said curve
69.03 feet to a point of tangency; then North 89 degrees 18’04” West continuing
along said North right-of-way line of Savarese Circle 309’82 feet to the Point
of Beginning.

EASEMENT PARCELS:

Non-exclusive easements as reserved in Warranty Deed recorded in Official
Records Book 14410, page 304, as re-recorded in Official Records Book 14598,
page 1870, of the public records of Hillsborough County, for ingress and egress
and for green space enjoyment, over and across the lands as set forth therein.